Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on November 17, 2021 is acknowledged. 
3.	Claims 1-6, 11-12 and 16-27 have been cancelled.
4.	Claims 7-10 and 13-15 are pending in this application.

Restriction
5.	Applicant’s election without traverse and without prejudice of Group 2 (now claims 7-10 and 13-15) in the reply filed on November 17, 2021 is acknowledged.
Claims 7-10 and 13-15 are pending in this application and examined on the merits in this office action.


Objections
6.	The use of the term Somavert®, which is a trade name or a mark used in commerce, has been noted in this application, at paragraphs [0006], [0060] and [0061]. It should be capitalized wherever it appears and be accompanied by the generic terminology.
7.	The use of the term dPEG®s, which is a trade name or a mark used in commerce, has been noted in this application, at paragraph [0045], for example. It should be capitalized wherever it appears and be accompanied by the generic terminology.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 7-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Instant SEQ ID NO: 4 has the following sequence: 
    PNG
    media_image1.png
    479
    410
    media_image1.png
    Greyscale
. The amino acid at position 142 is not a Thr (T) and the amino acid at position 151 is not an 
12.	Regarding claims 8-9, the phrase "include" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


35 U.S.C. 112(d)
13.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claims 10 and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

    PNG
    media_image1.png
    479
    410
    media_image1.png
    Greyscale
. Instant 
16.	Claim 14 recites, “The method of claim 7, wherein the human growth hormone receptor antagonist is encoded by a DNA molecule having the sequence consisting of SEQ ID NO: 23.” Claim 14 is dependent from claim 7. Claim 7 recites, “…having a DNA sequence of SEQ ID NO: 3…” Instant SEQ ID NO: 3 has the sequence:
    PNG
    media_image2.png
    573
    668
    media_image2.png
    Greyscale
. Instant SEQ ID NO: 23 has the sequence:
    PNG
    media_image3.png
    598
    666
    media_image3.png
    Greyscale
. First, instant SEQ ID NO: 3 is a 567 base pair sequence and instant SEQ ID NO: 23 is a 576 bas pair sequence. Second, the nucleotides do not line up with each other. For example, at positions 51-70 of instant SEQ ID NO: 3 has the sequence catcgtctgc accagctggc; at positions 51-70 of instant SEQ ID NO: 23 has the sequence ccatcgtctg caccagctgg. Therefore, the two sequences do not correlate to each other. Thus, instant SEQ ID NO: 23 of does not further limit instant SEQ ID NO: 3 of claim 7.
17.	Claim 15 recites, “The method of claim 7…has an amino acid sequence consisting of SEQ ID NO: 24.” Instant SEQ ID NO: 24 has the sequence:
    PNG
    media_image4.png
    498
    430
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    66
    399
    media_image5.png
    Greyscale
. First, instant SEQ ID NO: 4 is a 188mer protein sequence and instant SEQ ID NO: 24 is a 191mer sequence. Second, the amino acid sequences do not line up with each other. For example, at positions 51-64 of instant SEQ ID NO: 4 has the sequence LCFSESIPTPSNRE; at positions 51-64 of instant SEQ ID NO: 24 has the sequence SLCFSESIPTPSNR. Therefore, the two sequences do not correlate to each other. Thus, instant SEQ ID NO: 24 of does not further limit instant SEQ ID NO: 4 of claim 7.

Obviousness Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

19.	Claims 7-9 and 13-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,874,717. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. Please note: instant application and the US Patent 10,874,717 are not related cases. Therefore, the ODP rejection is proper.

    PNG
    media_image6.png
    335
    579
    media_image6.png
    Greyscale
.
21.	US Patent claims are drawn to: 
    PNG
    media_image7.png
    234
    299
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    211
    310
    media_image8.png
    Greyscale
. US Patent claims are drawn to a product that is utilized in the instant application to treat disease or conditions responsive to human growth hormone receptor antagonist.
22.	Since instant application uses the human growth hormone receptor antagonist of US Patent claims, the scope of the claims is similar. Additionally, instant application and US Patent is not related. Therefore, the ODP rejection is proper.


Art of Interest
23.	Cho et al (US Patent No. 8778880) teach covalent attachment of PEG to growth hormone molecules in order to increase water solubility, bioavailability, serum half-life, therapeutic half-life, etc. (see column 3, lines 50-67). Cho et al teach that PEG molecules are frequently linked to biologically active molecules through reactive chemical functionalities such as cysteine (see column 4, lines 1-3). Cho et al further teach a substitution at position 120 of growth hormone results in a growth hormone antagonist (see column 19, lines 35-40). Cho et al do not teach the substitution of 
24.	Cox et al (US Patent No. 7399839) teach addition of PEG molecules to growth hormone proteins by addition of a cysteine residue. Cox et al teach a number of amino acid positions which would be suitable for substitution with cysteine, including T142 and H151 (see column 27, line 1). Cox et al teach PEGylation using a cysteine-reactive PEG0maleimide reagent (see Example 11, column 32). 
25.	Neither Cho et al nor Cox et al teach instant SEQ ID NO: 4 as the human growth hormone receptor antagonist G120K protein.
26.	Muller et al teach PEG-hGH G120K, also known as pegvisomant as the generic name, and is currently available in the US for the treatment of acromegaly (its trade name is Somavert®) (see p. 1504, right column). As evidenced by RxList (www.rxlist.com/somavert-drug.htm, pp. 1-43, enclosed), the amino acid sequence of Pegvisomant protein is: 
    PNG
    media_image9.png
    495
    904
    media_image9.png
    Greyscale
. The 



CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JULIE HA/Primary Examiner, Art Unit 1654